Gkeew, J.
delivered the opinion of the court.
The only question in this case is, whether the appointment of commissioners to value an improvement, under the Ocoee land law, can be legally made by a deputy of the entry-taker. And we think it cannot.
Where an office of trust is created by statute, and no provision is made in the statute, for the appointment of a deputy, the functions of the office can be performed only by the officer himself, in person. Therefore, Mr. James A. Lea had no power to appoint the commissioners to value the improvements of the plaintiff in the present case. That the appointment is made in the name of Luke Lea, his name being subscribed to the order by which it was made, can make no difference; the proof establishes, that the act was done by J, A. Lea, and not by Luke Lea, the entry-taker.
The court did not err in the direction to the jury, that this proceeding had no validity, and gave the plaintiff no right to prosecute this suit, nor did the court err in refusing to set aside the verdict of the jury.
Affirm the judgment.